DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2020 has been entered.
Applicants previously canceled claims 11 and 15, and now cancel claim 22.  Applicants amend claims 1-2, 10, 12-13, 16, 18, and 24-32, and add new claims 33-44.  Claims 1-10, 12-14, 16-21, and 23-44 are pending in this application, and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed April 6, 2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  
 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12-14, 16-21, and 23-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claim 1, line 1, it is unclear what is meant by an “expression cassette suitable” for stably expressing a polypeptide of interest.  Are there any other characteristics other that the claim limitations that are required for the expression cassette to be suitable for stably expressing a polypeptide of interest?  It is suggested the “suitable” be deleted.
	Claims 1-10, 12-14, 16-21, and 23-36 depend from claim 1, and are therefore included in this rejection.
	At claim 28, lines 4-5, it is not clear if the information in parentheses is intended to be a claim limitation or not.  It is suggested the “MPLLLLLPLLWAGALA (SEQ ID NO: 12)” be changed to “SEQ ID NO: 12.”
	At claim 37, line 1, it is unclear what is meant by an “expression cassette suitable” for expressing a polypeptide of interest.  Are there any other characteristics other that the claim limitations that are required for the expression cassette to be suitable for expressing a polypeptide of interest?  It is suggested the “suitable” be deleted.
	Claims 38-40 depend from claim 37, and are therefore included in this rejection.
	At claim 41, line 1, it is unclear what is meant by an “expression cassette suitable” for stably expressing a polypeptide of interest.  Are there any other characteristics other that the claim limitations 
	Claims 42-44 depend from claim 41, and are therefore included in this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 
Claims 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knopf et al. (PCT Patent Application No. WO 2009/080720, published July 2, 2009, and cited in the Information Disclosure Statement filed April 21, 2017) in view of Suen et al. (71 Protein Expression and Purification 96-102 (2010), and cited in the Information Disclosure Statement filed April 21, 2017).
Regarding claims 41, Knopf discloses an expression for expressing at least one polypeptide of interest comprising a promoter (abstract, page 8), an intron (i.e., untranslated region, page 10), a secretory leader sequence (page 16), and a polypeptide of interest.  Knopf discloses SEQ ID NO: 1 which contains instant SEQ ID NO: 1 starting at 3164 of the sequence, labeled RK-intron (SEQ ID NO: 16).  Knopf discloses making a cell line from a pool of stably transfected cells and that the vector can be used for stable transfections (pages 21 and 27).  Regarding claim 3, Knopf discloses a 3’ UTR and/or a poly A signal (page 8).  Knopf discloses a selectable marker (abstract) and more than one expression cassette (abstract).  Knopf discloses an expression cassette comprising SEQ ID NOs: 1 or 3.  Knopf discloses instant SEQ ID NO: 3 in SEQ ID NO: 1 from bases 738 to 1053 (SEQ ID NO: 16).  Knopf discloses multiple cassettes that each either a heavy chain or a light chain or an immunoglobulin (pages 7-8 and 16, and Table 1).
Regarding claims 43-44, Knopf discloses a eukaryotic host cell (i.e., mammalian, which can be a CHO cell (abstract, page 1, page 14, Example 1). 
Knopf fails to disclose or suggest an hCD33 secretory leader sequence. 

Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to have utilized the hCD33 secretory leader in an expression construct that is designed for producing a polypeptide because hCD33 yields greater protein results in other expression constructs.  Thus, it would have been obvious to one of skill in the art to utilize a secretory leader that has greater yield than other known secretory leaders.  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Response to Amendments and Arguments
Regarding the rejection of claims 1-2, 10, 12-13, 16, 18, and 24-32, Applicants arguments have been fully considered and are deemed to be persuasive.
Because Suen discloses that the hCD33 secretory leader sequence can provide for either higher or equivalent polypeptide expression, use of this leader sequence is deemed to be unpredictable.  Therefore, the results showing either or both of a higher yield or reduced incorrect signal peptide processing, as required by instant claims 1-2, 10, 12-13, 16, 18, and 24-32, and newly filed claims 33-36 are deemed to be unexpected.  Applicants’ amendment, therefore, requiring either or both of a higher yield or reduced incorrect signal peptide processing, is sufficient to obviate the rejection of claims 1-2, 10, 12-13, 16, 18, and 24-32, and newly filed claims 33-36, over Knopf in view of Suen. 
However, regarding newly filed claims 41-44, Applicant's arguments have been fully considered but they are not deemed to be persuasive. 


	Regarding the non-statutory double patenting rejection, Applicants assert that deletion of the limitations relating to SEQ ID NOS: 6 and 7 from the claims obviates this rejection.  Because the claimed sequences are do not now overlap, this rejection is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636